223 F.3d 554 (7th Cir. 2000)
United States of America, Plaintiff-Appellee,v.Frank Smith, Keith McCain, Russell Ellis,  Eric Wilson, Sherman Moore, Steven Pink  and Charles Poteete, Defendants-Appellants.
Nos.  98-1501, 98-1578, 98-1683, 98-1684,  98-2005, 98-2179, 98-2570
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 10, 1999Decided August 17, 2000

Appeals from the United States District Court for the Northern District of Illinois, Eastern Division.  No. 95 CR 509--Paul E. Plunkett, Judge.[Copyrighted Material Omitted][Copyrighted Material Omitted][Copyrighted Material Omitted][Copyrighted Material Omitted][Copyrighted Material Omitted]
Before Flaum, Chief Judge, and Manion and Diane P.  Wood, Circuit Judges.
Diane P. Wood, Circuit Judge.


1
For many years, the  Gangster Disciples (GD) street gang operated a  massive drug distribution business in the Chicago  area. Eventually, the government caught up with  it, and in 1995 the grand jury returned  indictments against different members of the GD  gang. We considered the appeals of other GDs in  United States v. Jackson, 207 F.3d 910 (7th Cir.  2000), and in United States v. Irwin, 149 F.3d 565 (7th Cir. 1998). In the present case, we have  before us the appeals of seven more members from  their convictions and sentences for a variety of  drug, weapons, and money laundering offenses. We  affirm on all counts.


2
* The phrase "street gang" hardly begins to  describe the breadth and complexity of the GD  organization, which began its operations in  Chicago in the early 1970s. Its chairman was  Larry Hoover, for years an inmate of the Vienna  Correctional Center in Vienna, Illinois, and now  an inmate of the maximum security federal prison  known as ADX Florence, in Florence, Colorado.  Next in command was Gregory Shell, who served as  Hoover's go-between to GD leaders who were not in  prison. As of 1993, the GDs had approximately  6,000 members.


3
As we have explained elsewhere, see Jackson, 207 F.3d at 913, the GDs were organized along  both territorial and hierarchical lines. Below  Hoover and Shell and the board of directors were  the Governors, each of whom was responsible for  a specific geographic territory. The Governors  had Assistant Governors, and in addition each  Governor had several Regents working under him.  Each Regent in turn had several coordinators and  soldiers working for him and for whom he was  responsible. The number of coordinators and  soldiers was referred to as the "count."  Defendants Keith McCain ("Khadafi"), Sherman  Moore, Eric Wilson ("Fat Eric"), and Russell  Ellis ("Poncho") were all Governors; defendants  Steven Pink ("Chi Chi") and Charles Poteete were  Regents; and defendant Frank Smith ("L'il Frank")  collected drug money for Shell and sold cocaine  for the group. The GDs as a whole protected their  territory from incursions by rival gangs, using  violence where necessary. They sometimes used  minors, armed with guns provided by the GDs, to  provide security and protection for GD leaders  and drug dealers.


4
The GDs had an elaborate code of conduct and  set of rules for the internal management of the  organization. They enforced these codes through  punishments, known as "violations"; they  typically spoke of "violating person X." The  violations could be as lenient as fines or as  stringent as severe physical beatings, depending  on the infraction. Gang leaders decided which  punishment was appropriate for which misdeed.


5
The GDs sold drugs throughout Chicago and the  surrounding areas. They organized their sales  both by territory and through the coordinating  efforts of the Governors and the higher gang  leadership. The Governors supervised their own  territories, ensured that members did not  interfere with one another's sales, and kept tabs  on rival drug sellers. In addition, the Governors  and Regents often served as drug suppliers for  their territories. The principal illegal  substance involved in the present case was  cocaine, and so we often refer simply to cocaine  for the sake of simplicity.


6
Hoover devised a number of ways by which the  street profits from cocaine sales worked their  way up to the higher levels of the GD  organization. First, he developed the system of  "nation work." This referred to the obligation of  members to devote one day a week to sales for the  GD organization. GD leaders provided members with  cocaine to sell on those days and required them  to return all receipts to the leaders. As  recorded on tapes from prison, see generally  Jackson, Hoover estimated that "nation work"  would be extremely lucrative, guessing that it  would bring in $300,000 per week. Next was the  "street tax," under which GDs were required to  pay $35 to $75 per week to their leaders on pain  of being "violated." The leaders, in turn, had to  pay "count" on a weekly basis, which was an  amount determined by the number of GDs in the  leader's territory. In addition, Regents had to  pay $50 to $200 weekly to fund one of the GDs'  political organizations, the 21st Century Vote  project. Last, GD members were required to buy  tickets to concerts sponsored by another  ancillary organization, Save the Children.


7
The government's investigation relied heavily on  tape recordings of conversations among high-  ranking GD members. We discussed in some detail  the recordings made of Hoover and his visitors at  Vienna in Jackson. In addition, the government  wiretapped June's Shrimp on the Nine, a southside  restaurant purchased for Shell by a former gang  crimes police officer. GD members occasionally  used June's Shrimp as a meeting place. Finally,  GD Governor Cedric Parks and GD Board Member  Darryl Johnson were wiretapped.


8
The government also used a document it  discovered in the files of Save the Children  (which was owned by Hoover's female partner). The  document was a list describing the territorial  and hierarchical organization of the entire GD  operation, and it was known simply as "The List"  at the trial. Hoover had mentioned his desire to  develop such a document in some of the taped  conversations, which he wanted to use to keep  track of gang members and their payments to the  GDs. "The List" includes all of the defendants  here except Wilson.


9
Before turning to the many arguments raised in  this appeal, we review briefly (1) who the  players are, (2) what they were accused of doing,  and (3) what they were convicted for. We also set  forth the charges in the superseding indictment,  for ease of reference. (The charges in the  original indictment were dismissed on the  government's motion.)

A.  Indictment

10
Count 1: Operation of drug conspiracy, 21 U.S.C.  sec. 846.


11
Count 2: Operation of a continuing criminal  enterprise (CCE), 21 U.S.C. sec. 848(a).


12
Counts 3, 4: Using minors to further drug  conspiracy and to avoid detection, 21 U.S.C. sec.  861(a), 18 U.S.C. sec. 2.


13
Counts 5-8, 10, 11, 13-17, 28, 38, 39: Possession and distribution of drugs by various  individuals, 21 U.S.C. sec. 841(a)(1), 18 U.S.C.  sec. 2.


14
Count 12: Attempted possession with intent to  distribute drugs by conspirators, 21 U.S.C. sec.  846, 18 U.S.C. sec. 2.


15
Counts 9, 18-27, 29-37: Using or causing use of  telephones to facilitate drug crimes, 21 U.S.C.  sec. 843(b), 18 U.S.C. sec. 2.


16
Count 40: Using a firearm during a drug  trafficking crime, 18 U.S.C. sec. 924(c), 18  U.S.C. sec. 2.


17
Count 41: Money laundering, 18 U.S.C. sec.  1956(a)(1) (B)(i).


18
B.  Defendants, Accusations, and Convictions1


19
Name    Position        Charges         Convictions 
______________________________________________________
McCain  Governor,       Counts 1-40      Counts 1-8, 
        South East                       11-27, 29,
        Chicago                          31-36,39, 40
______________________________________________________
Moore   Governor,       Counts 1-40      Counts 1-7
        Near West
        Chicago        
______________________________________________________
Ellis   Regent          Counts 1-40      Counts 1-8,
        under Moore,                     11-27, 29, 31
        later                            36, 39, 40 
        Governor
______________________________________________________                                
Wilson  Governor        Counts 1-41      Counts 1-8,
        after Ellis                      11-27, 29,
                                         31-36, 39-41
______________________________________________________
Pink    Co-Regent,      Counts 1, 7,     Counts 1, 7,
        McCain          10, 14           14
        territory 
______________________________________________________
Poteete Regent,         Counts 1, 5,     Counts 1, 5, 6
        Moore           6
        territory
_______________________________________________________
Smith   Collection      Counts 1, 17     Counts 1, 17
        agent
_______________________________________________________


20
We have organized our discussion of this  complex set of appeals as follows. We consider  first the issues raised in the consolidated brief  filed on behalf of all defendants; next we  consider the individual issues that related to  convictions; and finally, we consider the  individual sentencing issues.

II
A.  Common Issues
1.  Section 848(b)

21
Offense Element or  Sentencing Factor?


22
Defendants McCain, Moore, Ellis, and Wilson (the  Governor defendants) begin with an argument to  which the Supreme Court has given significant  attention in recent years. Count 2 of the  indictment charged all four with engaging in a  continuing criminal enterprise in violation of 21  U.S.C. sec. 848(a), which provides in pertinent  part as follows


23
Any person who engages in a continuing criminal  enterprise shall be sentenced to a term of  imprisonment which may not be less than 20 years  and which may be up to life imprisonment, to a  [specified] fine . . . , and to the forfeiture  prescribed in section 853 of this title; except  that if any person engaged in such activity after  one or more prior convictions of him under this  section have become final, he shall be sentenced  to a term of imprisonment which may not be less  than 30 years and which may be up to life  imprisonment, . . . .


24
The term "continuing criminal enterprise" is  defined in sec. 848(c) to apply to a person who  commits a drug felony, and that felony is part of  a continuing series of such violations that "are  undertaken by such person in concert with five or  more other persons with respect to whom such  person occupies a position of organizer, a  supervisory position, or any other position of  management," and from which the person obtains  substantial income or resources.


25
The statute goes on to prescribe a mandatory  term of life imprisonment for a subset of those  caught by it. The harsher sentence applies if


26
(1) such person is the principal administrator,  organizer, or leader of the enterprise or is one  of several such principal administrators,  organizers, or leaders; and


27
(2)(A) the violation referred to in subsection  (c)(1) of this section involved at least 300  times the quantity of a substance described in  subsection 841(b)(1)(B) of this title, or (B) the  enterprise, or any other enterprise in which the  defendant was the principal or one of several  principal administrators, organizers, or leaders,  received $10 million dollars in gross receipts  during any twelve-month period of its existence  for the manufacture, importation, or distribution of a substance described in section 841(b)(1)(B)  of this title.


28
21 U.S.C. sec. 848(b).


29
The question the Governor defendants raise is  whether sec. 848(b) defines a separate offense,  or if it simply sets out factors that should be  used to enhance the sentence imposed for a  violation of sec. 848(a). At the time of the  trial, this court had never ruled definitively on  that question, although we had indicated that  sec. 848(b) "appear[ed] to be a sentencing  enhancement provision" in United States v.  Kramer, 955 F.2d 479, 484 n.4 (7th Cir. 1992).  After the trial, we decided in United States v.  Hardin, 209 F.3d 652 (7th Cir. 2000), that it was  a sentencing factor. Id. at 656-59. The Hardin  decision took into account the two pertinent  Supreme Court decisions that were available at  the time, Almendarez-Torres v. United States, 523 U.S. 224 (1998), and Jones v. United States, 526 U.S. 227 (1999). Since Hardin, however, the Court  has issued two more decisions that bear on the  subject: Castillo v. United States, 120 S. Ct. 2090 (2000); and Apprendi v. New Jersey, 120 S.  Ct. 2348 (2000). We therefore consider it  appropriate to revisit the question that was  resolved in Hardin, to make sure that nothing in  these more recent decisions requires a different  result.


30
As the Supreme Court noted in Apprendi, 120 S.  Ct. at 2360, the first time the distinction  between "sentencing factors" and elements of an  offense appeared in those terms in the Court's  decisions was in McMillan v. Pennsylvania, 477 U.S. 79 (1986). McMillan involved the  constitutionality of Pennsylvania's Mandatory  Minimum Sentencing Act, 42 Pa. Cons. Stat. sec.  9712 (1982). That statute provided that anyone  convicted of certain felonies was subject to a  mandatory minimum sentence of five years'  imprisonment if the sentencing judge found, by a  preponderance of the evidence, that the defendant  "visibly possessed a firearm" during the  commission of the offense. As the Court put it,  "[t]he Act operates to divest the judge of  discretion to impose any sentence of less than  five years for the underlying felony; it does not  authorize a sentence in excess of that otherwise  allowed for that offense." 477 U.S. at 81-82. The  Court found that Pennsylvania had merely taken  one factor traditionally considered by sentencing  judges--the instrumentality used to commit the  crime--and dictated the precise weight it was to  receive. Id. at 89-90. That act alone did not  transform what the state legislature plainly  regarded as a factor for sentencing into an  element of the offense that the Constitution  requires to be proved beyond a reasonable doubt  before a jury.


31
The next case in this line, Almendarez-Torres,  involved the question whether a provision of the  Immigration and Naturalization Act, 8 U.S.C. sec.  1326(b)(2), which authorized a prison term of up  to 20 years for an alien who has once been  deported, and who then re-enters the United  States without special permission, only in those  cases where the initial deportation was  subsequent to a conviction for commission of an  aggravated felony. Otherwise, the authorized  prison term was only two years. The Court held  that the factor of recidivism that underlay sec.  1326(b)(2) was a traditional sentencing factor  and thus (once again) did not have to be proved  beyond a reasonable doubt as an element of the  offense. It reached this result despite the fact  that, unlike McMillan, the additional factor had  the effect of increasing the total possible  sentence the defendant could receive. 523 U.S. at  243. Three considerations lay behind the Court's  thinking: first, recidivism is traditionally  taken into account at the sentencing phase;  second, the sentencing factor in Almendarez-  Torres merely increased the maximum permissive  sentence instead of triggering a mandatory  minimum term, as in McMillan; and third, the  statute's broad permissive range did not create  significantly greater unfairness than the due  process clause tolerates. Id. at 243-46.


32
In its very next Term, the Court had occasion  to begin defining the limits on the other side of  the sentencing factor/element of the offense  distinction. The case was Jones v. United States,  supra, which presented the question whether the  federal carjacking statute, 18 U.S.C. sec. 2119,  defined three distinct offenses or a single crime  with a choice of three maximum penalties, two of  which were dependent on proof of facts that did  not need to be present in the indictment or  decided by the jury. 526 U.S. at 229. The basic  statute provided a fine or imprisonment of not  more than 15 years for the offense of carjacking,  sec. 2119(1), but if serious bodily injury  resulted, the maximum time in prison was 25  years, sec. 2119(2), and if death resulted, the  maximum was life imprisonment, sec. 2119(3).


33
The indictment in Jones's case made no  reference to the subsections of the statute, nor  did it charge either that the defendant had  inflicted serious bodily injury on the victim or  death. Only when the presentence report showed up  did the factor of serious bodily injury enter the  case. The lower courts held that the additional  facts that triggered sec. 2119(2) and (3) were  nonetheless sentencing factors, but the Supreme  Court reversed. It first rejected the idea that  "the 'look' of the statute" was a reliable guide  to whether the additional facts were elements of  the offense or factors for sentencing. 526 U.S.  at 233. Next, the Court compared this statute to  others and observed that Congress had very  frequently (though not always) made serious  bodily injury an element of the offense. Id. at  235-36. Finally, invoking the doctrine under  which the Court avoids interpretations of  statutes that raise constitutional doubts, id. at  239, the Court concluded that serious questions  under both the Sixth Amendment and the due  process clause would be present if it adopted the  "sentencing factor" approach. Id. at 248. It  distinguished Almendarez-Torres because of the  "distinctive significance of recidivism" as a  sentencing factor, noting that "unlike virtually  any other consideration used to enlarge the  possible penalty for an offense, and certainly  unlike the factor before us in this case, a prior  conviction must itself have been established  through procedures satisfying fair notice,  reasonable doubt, and jury trial guarantees." Id.  at 249 (emphasis added).


34
Taking Jones and Almendarez-Torres together, it  was unclear how far the Court was prepared to go  in characterizing factors other than recidivism  as "sentencing factors" rather than elements. Two  cases decided during O.T. 1999 cast further light  on the subject. First was Castillo v. United  States, supra, which involved the question  whether 18 U.S.C. sec. 924(c), which prohibits  the use or carrying of a "firearm" in relation to  a crime of violence, and then imposes a  significantly more severe penalty if the weapon  is a "machinegun," defines one or two offenses.  The Court held that the statute used the term  "machinegun" (and like terms) to state an element  of a separate offense. 120 S. Ct. at 2091. As  such, the indictment had to identify the firearm  type and the jury had to find that element proven  beyond a reasonable doubt. Id. at 2092. The Court  reached its conclusion by looking at the  statute's "language, structure, context,  history," and other factors throwing light on its  objectives. Id. It was important that the maximum  penalty for an ordinary weapon was five years,  but for a machinegun it was 30 years. On the  other hand, the Court specifically rejected the  notion that the fact that sec. 924 as a whole was  entitled "Penalties" was significant. Id. at  2093. The kind of traditional sentencing factor  to which Almendarez-Torres had referred, the  Court stated, "often involve[d] either  characteristics of the offender, such as  recidivism, or special features of the manner in  which a basic crime is carried out (e.g., that  the defendant abused a position of trust or  brandished a gun)." Id. at 2094.


35
The latest in this line is the Supreme Court's  June 26, 2000, decision in Apprendi. There the  Court labeled Almendarez-Torres as "at best an  exceptional departure from the historic practice"  of entrusting to the jury "the determination of  a fact that, if found, exposes the criminal  defendant to a penalty exceeding the maximum he  would receive if punished according to the facts  reflected in the jury verdict alone." 120 S. Ct.  at 2361, 2359. It went on to hold as follows


36
Other than the fact of a prior conviction, any  fact that increases the penalty for a crime  beyond the prescribed statutory maximum must be  submitted to a jury, and proved beyond a  reasonable doubt.


37
Id. at 2362-63. The New Jersey hate crime statute  at issue in Apprendi increased the normal 5-10  year range of imprisonment for possession of a  firearm for an unlawful purpose to a 10-20 year  term, if the defendant acted with a purpose to  intimidate an individual or a group because of  that person's race, color, gender, handicap,  religion, sexual orientation, or ethnicity. Id.  at 2351. The doubling of the penalty was enough  to make the "purpose to intimidate" an offense  element, not a sentencing factor.


38
With these cases in mind, we must decide  whether sec. 848(b) has the kind of "increased  punishment" effect that triggers the Apprendi  rule. This is a difficult inquiry. On the one  hand, sec. 848(a) authorizes a range of  imprisonment of 30 years to life, and sec. 848(b)  simply eliminates anything in that range below a  life sentence for the principal administrator,  organizer or leader when the required quantities  or value of drugs are involved. Thus, at the time  the Governor defendants went to trial, they knew  that they faced the risk of a life sentence. On  the other hand, as Justice Thomas wrote in his  concurring opinion in Apprendi, at a certain  level of generality one can surely say that a  fact that increases the prosecution's entitlement  is an element, not a sentencing factor. Id. at  2379. Ex ante, the expected punishment the  defendant will receive is necessarily greater if  the range has been shrunk from 30 years to life,  to mandatory life: "The mandatory minimum  entitles the government to more than it would  otherwise be entitled (5 to 10 years, rather than  0 to 10 and the risk of a sentence below 5).  Thus, the fact triggering the mandatory minimum  is part of the punishment sought to be  inflicted." Id. (internal quotations and  citations omitted).


39
We must decide, therefore, whether the literal  fact that these defendants faced at least a risk  of a life term is enough to make sec. 848(b) a  sentencing statute under Apprendi. Such a  decision would, of course, amount to a rejection  of the theory of increased expected punishment  articulated by Justices Thomas and Scalia in  Apprendi--a theory that the other three justices  in the majority had no occasion to discuss, given  the nature of the New Jersey law actually before  them. In the end, however, it is our best guess  that the rest of the majority would not have gone  this far (and it seems clear that the four  dissenters would have no trouble finding a  sentencing factor under the circumstances now  before us). The language of the principal opinion  refers not to the defendant's expected  punishment, but to the "prescribed statutory  maximum." Id. at 2363. That sounds to us like a  reference to the text of the statute, and there  is no doubt here that a life sentence was  possible under sec. 848(a), even if it was not a  certainty.


40
We agree entirely with Justice Thomas's  observation that the predicted sentence would  often be lower, if the judge knew she could  select a sentence below life. Indeed, we have  often remanded cases for resentencing if a  district court makes an error in calculating  either offense level or criminal history under  the Sentencing Guidelines, and (for example) that  error has the effect of moving the defendant from  level 43 (mandatory life) to level 42 at any  criminal history category (360 months to life).  See United States v. Patterson, 215 F.3d 776, 786  (7th Cir. 2000); United States v. Guyton, 36 F.3d 655, 661 (7th Cir. 1991). The defendant is  entitled in those cases to a chance to persuade  the judge to select something less than life,  even though the risk of a new life sentence  remains. Nevertheless, the Court has reiterated  several times that it has not overruled McMillan,  and it seems to us that the rationale of McMillan  applies with equal force to sec. 848: "[The  statute] operates to divest the judge of  discretion to impose any sentence of less than  [life] for the underlying felony; it does not  authorize a sentence in excess of that otherwise  allowed for that offense." See 477 U.S. at 81-82.  We therefore reject the Governor defendants'  argument that the indictment should have charged  that they satisfied the criteria of sec. 848(b)  and that the jury should have found those facts  beyond a reasonable doubt, and we move on to the  other common issues.


41
2.  Jury Instructions: Use of Minor Pinkerton  Liability


42
We review the instructions the district court  gave to the jury as a whole. "We reverse only if  the jury instructions, viewed as a whole,  misguide the jury to the litigant's prejudice."  United States v. Rodriguez-Andrade, 62 F.3d 948,  953 (7th Cir. 1995). For example, reversal is  proper where the instructions inaccurately state  the law, see United States v. Madoch, 149 F.3d 596, 599 (7th Cir. 1998), cert. denied, 526 U.S. 1006 (1999), or fail to present a theory of  defense supported by the evidence, see United  States v. Minneman, 143 F.3d 274, 280 (7th Cir.  1998). With respect to the instruction regarding  the sec. 861 offenses, the defendants' complaint  is that the instruction did not require the  government to prove that they knew that the  individual used was a minor. In fact, the court  told the jury that "the Government does not have  to prove that the defendant whom you are  considering knew that the person was under the  age of 18 when he was employed or used to further  the narcotics conspiracy."


43
This was a correct statement of the law, as we  have since held in United States v. Frazier, 213 F.3d 409, 419 (7th Cir. 2000). Other circuits had  so held before we addressed the issue, in cases  such as United States v. Chin, 981 F.2d 1275,  1280 (D.C. Cir. 1992); United States v. Williams,  922 F.2d 737, 738-39 (11th Cir. 1991); United  States v. Valencia-Roldan, 893 F.2d 1080, 1083  (9th Cir. 1990); and United States v. Carter, 854 F.2d 1102, 1108-09 (8th Cir. 1988). In Frazier,  we joined them, relying on the legislative  purpose to protect juveniles, the undesirability  of adopting a rule that would encourage drug  dealers to blind themselves to the ages of the  young people with whom they dealt, and the need  to place the burden of ascertaining age on the  drug dealer at the time of the transaction.  Frazier disposes of this argument entirely.


44
With respect to the Pinkerton instruction, which  relates to the convictions on Counts 3-9, 11-23,  25-27, 29-37, and 39-40, the defendants make a  somewhat odd argument. They assert that Pinkerton  v. United States, 328 U.S. 640 (1946), is no  longer good law in narcotics cases after the  Supreme Court's decision in United States v.  Shabani, 513 U.S. 10 (1994), which held that  proof of agreement is enough to support a  conviction under 21 U.S.C. sec. 846, and that the  government does not need to go further and prove  that the defendant committed an overt act in  furtherance of the conspiracy. But the Court said  not a word about Pinkerton in Shabani, and for  understandable reasons. The two cases simply  dealt with different issues. Except for Count 12,  the counts to which the defendants refer charged  offenses under 21 U.S.C. sec. 841, not  conspiracies under sec. 846. Shabani is about how  much the government must prove to show a sec. 846  violation (and we note it does not prohibit the  government from proving overt acts--it just says  that the government does not bear that burden).  Pinkerton is about the ways in which acts of one  person may be attributed to another, when there  is a conspiracy.


45
This court has regularly applied Pinkerton to  drug conspiracies in post-Shabani cases. See,  e.g., United States v. Benjamin, 116 F.3d 1204,  1206 (7th Cir. 1997); United States v. Vega, 72 F.3d 507, 517 (7th Cir. 1995). There is nothing  wrong with the Pinkerton instruction given here,  which stated that


46
A conspirator is responsible for the acts of any  other member of the conspiracy if he was a member  of the conspiracy when the act was committed, and  if the act was committed in furtherance of or as  a natural consequence of the conspiracy.


47
We add that there is no tension between Pinkerton  liability and the type of vertical territorial  organization that the GDs used for their drug  business. The question whether the actions of  others were reasonably foreseeable to the  particular defendants (or, as this instruction  put it, a natural consequence of the conspiracy  they joined) is a factual one. Those facts will  exist in some hub-and-spokes style conspiracies,  especially when the culpability of individuals  near the hub is at stake. They are the people who  can predict what their counterparts are doing,  even if they have no direct knowledge. We are not  prepared to hold that Pinkerton liability is  unavailable as a matter of law in this kind of  case. We therefore reject this line of argument  as well.

3.  Richardson Error

48
After the trial in this case but before oral  argument, the Supreme Court decided in Richardson  v. United States, 526 U.S. 813 (1999), that a  jury in a CCE case must unanimously agree on at  least three specific acts that constitute the  series of violations called for by sec. 848. As  in Richardson itself, the district court here had  not given such an instruction to the jury. The  Governor defendants argue that this omission  requires reversal of their CCE convictions.


49
Before addressing that argument directly, we  must consider the proper standard of review. The  government argues that this kind of problem is  subject to harmless error analysis, under Neder  v. United States, 527 U.S. 1 (1999), while the  defendants predictably both resist that idea and  argue that the error here could not be considered  harmless. The language of Neder, however, leaves  little room for the defendants' position. Neder  itself was a case in which the parties agreed  that the jury had been given erroneous  instructions, in that the issue of materiality  had not been submitted to the jury as it should  have been under United States v. Gaudin, 515 U.S. 506 (1995). Even so, the Supreme Court held that  the harmless error rule of Chapman v. California,  386 U.S. 18 (1967), applied.


50
The Chapman test, which the Court reconfirmed  in Neder, requires us to ask "whether it appears  'beyond a reasonable doubt that the error  complained of did not contribute to the verdict  obtained.'" 527 U.S. at 15, quoting from Chapman, 386 U.S. at 24. In this case, as in its companion  Jackson, supra, that test is satisfied. In  Jackson, other members of the GDs made the same  argument under Richardson, based on the same  failure of the district court to require the jury  to decide on the three predicate offenses. In  Jackson, we found harmless error because the jury  in fact found the defendants guilty of "many more  than three predicate offenses relating to the  drug conspiracy." 207 F.3d at 919. The same is  true here. McCain, Moore, Ellis, and Wilson were  the four defendants that Count 2 charged with  violating sec. 848, and the jury convicted all  four. It also convicted all four on Counts 3 and  4 (violations of sec. 861, use of minor in  connection with drug offenses) and on Counts 5-7  (violations of sec. 841). That assures us that  the jury unanimously found that each defendant  had committed at least three specific predicate  offenses, and that any error here in the  instructions was harmless. See also Hardin, 209 F.3d at 659 (finding harmless error in exactly  the same circumstances).


51
4.  Sufficiency of Evidence for Life Sentences


52
This aspect of the Governors' argument attacks  the district court's findings at the sentencing  phase that established the necessary drug  quantities and dollar volumes required to trigger  sec. 848(b). As the text we set out earlier  indicates, sec. 848 applies when (1) the person  is the principal administrator or one of several  principals, and (2) the violation involved at  least 300 times the quantity of a substance  described in sec. 841(b)(1)(B), or (3) the  enterprise received $10 million in gross receipts  during any 12-month period of its existence for  the manufacture, importation, or distribution of  the forbidden substance. Elements (2) and (3) are  the ones at issue here.


53
Once again, the standard of review proves to be  critical. The district court's calculations of  drug quantity and dollar volume were findings of  fact, and thus reviewable only for clear error.  United States v. Hach, 162 F.3d 937, 950 (7th  Cir. 1998), cert. denied, 526 U.S. 1103 (1999).  Even the defendants can do no more than say that  the evidence here was "thin," which is a weak  start on a difficult argument for them. In  specific terms, the government had to show that  the principal leaders of the CCE distributed 150  kilograms of cocaine powder or 1.5 kilograms of  crack cocaine, and that it received the required  revenues.


54
To do so, it relied on the surveillance tapes  in which Hoover was heard discussing the GD drug  sales and stating that the GDs as a whole were  selling $200,000 to $300,000 a day worth of  cocaine. It also relied on the testimony of  cooperating witness Akira Stigler that he sold  $7,000 to $10,000 of drugs per day in "Pink's  Alley," and that each $10 bag contained about 0.1  gram of crack cocaine. The court, adopting the  government's estimates, then extrapolated from  these figures and concluded that Hoover's  estimate led to annual GD sales of up to $109.5  million. Of that, the GD organization itself  received its "nation work" cut of one day per  week, or a total of $10.4 to $15.6 million  annually. Assuming that powder cocaine sells for  $20,000 per kilogram (the number suggested in  trial testimony), the GDs had to sell 10 to 15  kilos a day to reach Hoover's estimates. Trial  witnesses also estimated that a $10 bag of crack  contains anywhere from 0.1 to 0.2 gram; taking  the average of 0.15 gram, the organization would  have had to sell between 3 and 4.5 kilos of crack  each day to reach Hoover's estimates. Looking at  only the one day per week of "nation sales,"  there would still be annual sales of 156 to 234  kilos of crack. Using "The List," the court took  all these figures and allocated them among the  defendants in the same proportion as each  defendant's "count" under "The List." For  example, McCain had a "count" of 761; he  therefore was responsible for 12% of the GD  members, and thus 12% of the GD sales.


55
The defendants attack this methodology on  several grounds. First, they urge us to find that  Hoover's statements were unreliable because they  were nothing but idle boasts. But this was a call  for the district court to make, and in light of  the rest of the evidence showing the tremendous  scope of the GD operations, we cannot say it was  clear error to take Hoover seriously. The same is  true about the court's assessment of Stigler's  credibility. The figures here are so huge that  the court would have had to been off by an order  of magnitude before any mistake would have made  a difference. We see no such error.

5.Other Issues

56
a.  Batson Claims


57
The consolidated brief argues that the  defendants' right to an impartial jury drawn from  a cross-section of the community was violated for  three reasons: (1) African-Americans are  underrepresented on the Illinois voter  registration rolls from which the Northern  District of Illinois draws its jurors; (2) the  government moved to empanel an anonymous jury,  and the court's grant of that motion prejudiced  the defendants; and (3) the government used its  peremptory challenges in a racially  discriminatory way, in violation of Batson v.  Kentucky, 476 U.S. 79 (1986).


58
We find no merit to any of these arguments. We  have found before that there is nothing wrong  with the use of voter rolls to select a venire.  United States v. Cooke, 110 F.3d 1288, 1302 (7th  Cir. 1997). Furthermore, the 109-person venire in  this case included 15 African-Americans, or 13.8%  of the members. Counsel for Moore pointed out  that the voter rolls show that 18% of the  relevant population is African-American, but the  4.2% difference is hardly worth noting when one  considers the effect of random selection of  venires. The thrust of the defendants' argument  on the anonymity of the jury was to support their  Batson argument. In any event, this is a decision  that lies within the district court's discretion,  United States v. DiDomenico, 78 F.3d 294, 301-02  (7th Cir. 1996), and there is nothing here that  persuades us the district court abused its  discretion or impermissibly communicated to the  jury that the defendants were likely to be  personally dangerous to it. Cf. United States v.  Smith, 31 F.3d 469, 471-72 (7th Cir. 1994).


59
In all, the government exercised five peremptory  challenges during the jury selection process.  Three were against African-Americans, and the  other two were not. The final jury included two  African-Americans. Following the guidance from  Batson, the district court required the  government to articulate its reasons for striking  each of the African-American venire persons. See  United States v. Cooper, 19 F.3d 1154, 1160-61  (7th Cir. 1994). The government explained that  Juror No. 49 lived in the "territory" of some of  the defendants, her brother had been prosecuted  for drugs, and the government attorneys found her  manner "stand-offish." Juror No. 116, it said,  was a "social worker type," who it believed would  be too sympathetic toward the defendants. It was  troubled by Juror No. 129 because on the one hand  she disavowed all knowledge of Larry Hoover, but  on the other hand she acknowledged reading  magazines that had published several articles  about Hoover; in addition, her brother and  Poteete were both hair dressers. The district  court accepted these reasons and found that they  were nondiscriminatory. A finding on the question  of discriminatory intent is entitled to  deferential review. See, e.g., United States v.  Brisk, 171 F.3d 514, 523 (7th Cir.), cert.  denied, 120 S. Ct. 150 (1999); Mahaffey v. Page,  162 F.3d 481, 484 (7th Cir. 1998), cert. denied,  526 U.S. 1127 (1999). We find no such error here;  to the contrary, the government provided multiple  nondiscriminatory reasons for its strikes, and  the record contains no support for the  defendants' various efforts to suggest that the  government was somehow systematically  disadvantaging the African-American panel  members.


60
b.  Admission of "The List" into Evidence


61
The defendants all complain that the district  court should not have admitted "The List" into  evidence. We review that decision only for abuse  of discretion. United States v. Curry, 79 F.3d 1489, 1494-95 (7th Cir. 1996); United States v.  De Gudino, 722 F.2d 1351, 1355 (7th Cir. 1984).  "The List" was the document that IRS agents  seized from a file cabinet at Save the Children  Promotions. The folder containing "The List" was  marked "L./Sr," presumably to distinguish it  somehow from Hoover's son, Larry Hoover, Jr. The  information on "The List" described the  hierarchical and territorial organization of the  GDs.


62
The defendants complain that it was not  properly admitted as a co-conspirator statement  under Fed. R. Evid. 801(d)(2)(E), because the  identity of the person who created it was  unknown. They also assert that it was not  properly authenticated under Fed. R. Evid. 901.  Neither argument holds water.


63
The details contained in "The List" were such  that it could only have been written by a member  of the GDs or by someone sufficiently involved  with the business to be intimately familiar with  it--in other words, by a co-conspirator. The  defendants are wrong to suggest that it is  necessary to know the precise identity of a co-  conspirator before statements can be admitted  under Rule 801(d)(2)(E). See, e.g., De Gudino, 722 F.2d at 1355-56. As for authentication, the  magistrate judge concluded that there was ample  proof of its authenticity: there were recordings  of Hoover and Shell discussing its creation, it  was discovered in the files of Hoover's female  companion, the label on the file matched Hoover's  name, and the contents clearly indicated that it  was a GD document. These are the kinds of factors  to which Illustration (b)(4) of Rule 901 refers.  The district court did not abuse its discretion  in admitting "The List."


64
c.  Singleton Claim


65
We have by now on numerous occasions rejected  the argument that criminal convictions must be  reversed whenever the government has promised its  witnesses leniency in exchange for their  testimony. See United States v. Turner, 203 F.3d 1010, 1014 (7th Cir. 2000); United States v.  Curry, 187 F.3d 762, 765-66 (7th Cir. 1999),  cert. denied, 120 S. Ct. 834 (2000); United  States v. Condon, 170 F.3d 687, 688 (7th Cir.),  cert. denied, 526 U.S. 1126 (1999). It has no  merit here either, and we have nothing to add to  our earlier decisions on the point.

B.  Individual Issues: Convictions

66
Before beginning our consideration of the  individual issues the different defendants have  raised, we note that defendants Poteete and Smith  did not file supplemental individual briefs,  choosing instead to rely on the points raised in  the joint brief. We therefore have the individual  claims of only five of the defendants to  consider.

1. Moore

67
a.  Sufficiency of Indictment, sec. 861


68
We begin with Moore's pro se challenge to the  language of the indictment charging him with  using minors to commit or avoid detection of a  drug felony, in violation of 21 U.S.C. sec. 861.  (Ellis moved pro se to join this argument; the  panel took that motion with the case, and we  hereby grant it.) The relevant parts of that  statute read as follows


69
(a)  Unlawful acts


70
It shall be unlawful for any person at least  eighteen years of age to knowingly and  intentionally--


71
(1)  employ, hire, use, persuade, induce, entice,  or coerce, a person under eighteen years of age  to violate any provision of this subchapter or  subchapter II of this chapter;


72
(2) employ, hire, use, persuade, induce, entice,  or coerce, a person under eighteen years of age  to assist in avoiding detection or apprehension  for any offense of this subchapter or subchapter  II of this chapter by any Federal, State, or  local law enforcement official; . . .


73
(Emphasis added.) As Moore correctly points out,  Count 3 of the superseding indictment alleged  only that from 1987 through August 30, 1995, in  Chicago and elsewhere within the Northern  District of Illinois, defendants McCain, Moore,  Vincent Martin, Ellis, Tirenzy Wilson, and Eric  Wilson "employed, hired, used, induced and  enticed a person under eighteen years of age to  violate Title 21, United States Code, Section  846, as charged in Count One of this Indictment,"  in violation of 21 U.S.C. sec. 861(a)(1) and 18  U.S.C. sec. 2. It never mentions doing these acts  "knowingly and intentionally," as the statute  appears to require. The same flaw exists in Count  4, which charges a violation of sec. 861(a)(2)  (use of minor to avoid detection of drug crime).


74
Moore makes his attack on the sufficiency of  the indictment for the first time on appeal. On  the one hand, it is clear that he is entitled to  do so, for Fed. R. Crim. P. 12(b)(2) states that  a defendant may raise at any time an objection  that the indictment "fails to show jurisdiction  or to charge an offense," and such an objection  "shall be noticed by the court at any time during  the pendency of the proceedings." Here, Moore is  arguing that the indictment's failure to allege  that he took these acts "knowingly and  intentionally" means that it fails to charge an  offense. On the other hand, the untimely nature  of Moore's objection affects the standard of  review that we use. If an indictment has not been  challenged in the trial court, it is immune from  attack "unless it is so obviously defective as  not to charge the offense by any reasonable  construction." United States v. Wabaunsee, 528 F.2d 1, 2 (7th Cir. 1975), quoting United States  v. Vanderberg, 358 F.2d 6, 10 (7th Cir. 1966);  see also United States v. Johnson, 805 F.2d 753,  758 (7th Cir. 1986) (same).


75
While this indictment was far from perfect, and  it might have been vulnerable to a timely  objection, we conclude that it is not so  thoroughly defective that it must be set aside at  this late date. In so holding, we recognize that  "in order for an indictment to be valid it must  allege all of the elements which are necessary to  constitute a violation of the statute." Davis v.  United States, 253 F.2d 24, 25 (6th Cir. 1958),  quoted in Wabaunsee, 528 F.2d at 3. It is not  necessary to spell out each element, but each  element must be present in context. See United  States v. Olson, 846 F.2d 1103, 1115-16 (7th Cir.  1988).


76
Moore (and Ellis) rely on Wabaunsee in their  effort to urge the opposite result. Wabaunsee,  however, held only that a defect in an indictment  could not be cured by a mere citation to the  governing statute or by proper jury instructions.  We do not disagree with those propositions, but  we do not find them particularly useful here  either. The government responds by pointing to  United States v. Dixon, 596 F.2d 178 (7th Cir.  1979), in which the defendants were charged with  violating the statute that prohibits conveying a  weapon within a penal institution (in Dixon's  case, a "shank," or sharpened table knife). In  that case, the statute did not contain an express  scienter requirement, but courts had inferred  that such a requirement existed. The indictment  tracked the language of the statute. This court  found the indictment sufficient for two reasons: first, because it would be unlikely that a person  would unknowingly carry a weapon around in a  penal institution, and thus the acts charged  implicitly included a knowledge requirement (and  would have permitted the defendant to raise as a  defense the possibility that he was an unwitting  carrier); and second, because it was sufficient  for the indictment to trace the language of the  statute. Id. at 180-81.


77
Our case differs from Dixon at least on the  latter point, because Counts 3 and 4 most  definitely did not include the statutory words  "knowingly and intentionally." The first point,  however, is more useful. As we held in United  States v. Garcia-Geronimo, 663 F.2d 738 (7th Cir.  1981), "[i]n determining whether an essential  element of the crime has been omitted from the  indictment, courts will not insist that any  particular word or phrase be used." Id. at 742.  In Garcia-Geronimo, we held that the use of the  phrase "dispose of" under 18 U.S.C. sec. 1426(b)  meant "to direct or assign for an illegal use,"  and thus made criminal intent an element of the  offense. Id. at 743. The use of the term "dispose  of" in the indictment was thus sufficient for  charging intent, bearing in mind the fact that  the criminal intent element may be alleged in any  form that substantially states it. Id. at 742-43.


78
We agree with Moore that some of the actions  charged in Counts 3 and 4 might not necessarily  imply a knowing and intentional act. Perhaps one  might "employ," "hire," or "use" a person to  violate the controlled substance laws or to  assist in avoiding detection without criminal  intent (though we find it unnecessary to resolve  this question). But it seems to us impossible to  take the next step, which is to "induce" or  "entice" a person to take those actions, without  the necessary scienter. The ideas of purpose,  knowledge, and intent are inherent in those  words. We are therefore satisfied that this is  not one of those cases in which the indictment is  "so obviously defective as not to charge the  offense by any reasonable construction," and we  therefore reject Moore's and Ellis's argument  that Counts 3 and 4 (and others they say are  dependent on them) must be dismissed.


79
b.  Sufficiency of Evidence: sec. sec. 848,  861


80
(1)  CCE conviction, sec. 848.  Moore next  argues that the evidence was insufficient to  support his convictions under the CCE statute,  sec. 848, and under the statute prohibiting the  use of a minor, sec. 861. We disagree with the  government that Moore (and Wilson) waived or  forfeited this argument; their motions under Fed.  R. Crim. P. 29(c) for judgment or acquittal or  new trial, while a bit on the general side, were  enough to preserve the argument. United States v.  South, 28 F.3d 619, 623 (7th Cir. 1994).


81
Specifically, Moore argues that (1) there was  no direct evidence that he was engaged personally  or indirectly as a supervisor in three or more  illicit transactions, and that his convictions  for the predicate offenses were based solely on  the liability theory recognized by Pinkerton,  supra; (2) the government proved only that three  of the Regents working under him were involved in  drug sales and transactions, and thus his  conviction may rest impermissibly on the  inclusion of innocent supervisees; and (3) the  court erred in refusing to instruct the jury on  Moore's defense that he had withdrawn from the  conspiracy.


82
We see no merit in the latter two points. Moore  is wrong to assume that his CCE conviction could  rest only on his supervision of five of the eight  people the government named as his subordinates.  On this record, the jury easily could have found  that he acted in concert with numerous  individuals. Evidence in the record showed that  the GDs were a huge organization, that he was a  GD Governor, that GD Governors had several  hundred subordinates, and that many of those  subordinates were involved in drug trafficking.  That offers ample support for the jury's verdict.  As for withdrawal, Moore underestimates the  instructions the court did give. Under those  instructions, the jury was told that it could  consider "evidence [of Moore's demotion from  Governor] as it bears on [Moore's] liability for  the acts of the conspiracy committed after that  time." The substantive counts on which the jury  convicted Moore (5, 6, and 7) all refer to  conduct from 1993, which was before Moore's early  1994 demotion.


83
As we recently had occasion to reiterate, under  Pinkerton "a coconspirator may be held criminally  liable for the foreseeable overt acts of others  in furtherance of a conspiracy." United States v.  Frazier, 213 F.3d 409,416 (7th Cir. 2000). The  theory rests essentially on agency concepts.  Before Pinkerton can be applied, it is of course  necessary to show that a conspiracy existed, that  the defendant joined the conspiracy, that the  other actor was also part of the conspiracy, and  that the overt act was both foreseeable and in  furtherance of the conspiracy. At that point,  however, like the Three Musketeers, it's all for  one and one for all. It is possible that a low-  level street dealer might not be able to foresee  all of the actions of the ringleaders of the  conspiracy, and that people out on different  "spokes" of the conspiratorial wheel might  similarly be unaware of the role others are  playing. As applied to Moore, however, these  concerns do not arise. Pinkerton liability  applies in general to conspiracies and CCEs,  United States v. Graewe, 774 F.2d 106, 108 (6th  Cir. 1985), and the record showed countless overt  acts of other members of the GDs that were  foreseeable to Moore and that were in furtherance  of the enterprise.


84
(2)  Use of minor convictions, sec. 861.  As an  evidentiary matter, Moore argues that there was  no evidence that any of the defendants had  personally employed or used a minor to carry out  drug activities, that there was no evidence that  a minor worked in his territory, and that his  conviction was based solely on an impermissible  theory of global responsibility (i.e. that he was  guilty because he was a GD and because the GDs  often used minors to sell drugs). Even the  government points to no evidence indicating that  Moore personally used minors in the forbidden  ways. It argues instead that the GD drug  conspiracy did so regularly. Robert Crawford, for  example, joined the GDs when he was 12 years old  and was selling drugs by the time he was 16.  Vincent Martin, Moore's assistant governor, used  minors to cover his drug spots. The GDs liked to  use minors for a variety of purposes (including  also providing security for the leaders) because  they knew or believed that minors would be  treated more leniently by law enforcement  authorities if they were caught. We agree with  the government that this is enough to show at  least vicarious liability for the use of the  minors. See United States v. Davis, 154 F.3d 772,  786 (8th Cir. 1998), cert. denied, 525 U.S. 1169  (1999). The jury reasonably could infer that  Moore, as a high official in the organization,  knew about this use in general, that it was  reasonably foreseeable to him, and that it  assisted the enterprise.


85
c.  Motion for Severance


86
Before the trial, Moore moved unsuccessfully to  have his trial severed from that of Poteete. We  review the denial of such a motion for abuse of  discretion. Zafiro v. United States, 506 U.S. 534, 541 (1993). Under Fed. R. Crim. P. 8(b),  multiple defendants may be tried together if they  participated in the same transactions  constituting the offense. On the other hand, Fed.  R. Crim. P. 14 provides that if a defendant will  be prejudiced by joinder of offenses or  defendants, the court may grant a severance.  Moore tried to show prejudice from the joinder of  his case with Poteete's in two ways: first, he  claimed that Poteete's defense was inconsistent  with Moore's innocence, and second, the joint  trial meant that Moore would be unable to  confront Poteete, in violation of his Sixth  Amendment rights.


87
One of Moore's defenses at trial was that he  withdrew from the conspiracy after he was  stripped of his rank of Governor for brutally  violating (i.e. punishing) Poteete, who was then  one of his Regents. As part of his defense, Moore  wanted to call Poteete to the stand to testify  that the violation never occurred. Poteete,  however, was defending himself on the ground that  Moore coerced him into joining the GD  organization, in part through the physical  beating. These circumstances do not show that the  district court abused its discretion. Indeed,  Moore's defense is not really antagonistic to  Poteete's. It was possible for the jury to  believe both that Moore coerced Poteete into  joining the GDs and that Moore later withdrew.  And in any event, even if there was some residual  inconsistency in the defenses, Zafiro holds that  "[m]utually antagonistic defenses are not  prejudicial per se." 506 U.S. at 538. Finally,  Moore has not shown that the denial of the  severance motion caused him to suffer actual  prejudice. He never showed that Poteete would  have testified at a separate trial (as he might  have done with an affidavit from Poteete), or  that he would have testified that Moore did not  beat him.


88
d.  Use of Perjured Testimony


89
Moore argues that Stigler perjured himself about  the time when he was selling drugs for Pink. He  moved for a new trial on that basis, but the  district court denied his motion. We review this  decision for abuse of discretion. United States  v. Saadeh, 61 F.3d 510, 523 (7th Cir. 1995). The  alleged perjury was as follows. At the trial,  Stigler (a former GD member) testified about the  drug selling activities in a location known as  "Pink's Alley," on 82nd Street in Chicago.  Stigler said that he began selling drugs there  two months after he and his family moved to 81st  Street and Ellis Avenue. At the trial, Stigler  said that the move took place at the beginning of  1993. Records from the Cook County Department of  Corrections, however, show that Stigler was  incarcerated there from November 30, 1992, to  February 19, 1993. A rap sheet from the Chicago  Police Department (CPD) further showed that  Stigler was arrested again on March 1, 1993, and  re-entered Cook County custody on March 3, 1993,  where he stayed until May 28th. Even then, he was  not released; instead he was turned over to the  Illinois Department of Corrections, in whose care  he remained until November 23, 1993.


90
These dates, Moore argues, show that Stigler  must have perjured himself when he testified that  he started selling drugs for Pink two months  after the beginning of 1993. His testimony  detailed exactly the way these sales occurred.  Moore argues in addition that the government must  have known about this perjury, because it had  access to the various rap sheets and  incarceration records that would have proven it.


91
We do not dispute the fact that Stigler's  testimony may have been inaccurate, but that does  not necessarily make it perjured, and even if he  was lying, it does not necessarily show that the  government knew this. He could have mixed up his  dates, for example. The government notes that  when he was arrested in November 1992, he gave as  his address 82nd and Ellis, indicating that the  move may have been sooner than he estimated. In  addition, it is clear that he was twice arrested  selling drugs in or near "Pink's Alley." (The  government has conceded that one of those arrests  was approximately two blocks away, not right at  the mouth of the alley, but we agree that this  discrepancy is inconsequential.) Finally, there  was enough independent evidence corroborating  Stigler's testimony that the district court was  entitled to conclude either that it was not  perjured or, at the very least, the government  would have had no reason to think it was  perjured. That is enough, under Saadeh, to reject  this claim. See 61 F.3d at 523.

2. McCain

92
a.  Motion to Suppress


93
Although the government argues that McCain  failed to object to the magistrate judge's ruling  on his motion to suppress, our examination of the  record indicates that he did file an objection  (although the document itself is not here).  Rather than tarry on that point, we will consider  the merits of his challenge to the court's denial  of the motion.


94
McCain was arrested on June 4, 1991, by  officers from the CPD. He claims that they lacked  probable cause to arrest him then, and thus that  his statements following that arrest should have  been suppressed. Testimony from a CPD officer  indicated that on June 4, he and other CPD  officers traveling in an unmarked squad car saw  a group of four men standing in a driveway near  a building. They knew the building was a gang  members' gathering place, and they recognized one  of the men to be a gang member. They pulled into  the driveway, at which point McCain and three  other men dropped some ammunition to the ground  and tried to leave. All four were then arrested  for illegal possession of ammunition. The officer  testified that McCain was twice given his Miranda  warnings, once at the time of arrest and later at  the stationhouse. McCain contradicted this  statement, but the district court chose to credit  the officer's statement. We see no reversible  error in this decision; it was up to the court to  decide whom to believe, and if the officer's  account was true, there was plenty of probable  cause for the arrest.


95
Second, McCain complains that certain telephone  calls he made were improperly intercepted. The  court signed and issued a 30-day interception  order on July 6, 1994; that order was extended on  August 16, 1994, for another 30 days. The  extension was to end on September 14, 1994, at  12:25 p.m. The government agents shut down the  wiretap on September 15 at 12:00 p.m., and then  they applied for and received another 30-day  extension. The court signed that extension at  4:49 p.m., and the first call under it was  intercepted that day at 4:57 p.m. The calls about  which McCain is now complaining were intercepted  between 11:29 a.m. and 12:06 p.m. on October 15,  1994, the last day of this extension period.


96
His argument is meritless in light of the  language of the federal wiretap statute, which  provides that the "thirty-day period begins on  the earlier of the day on which the investigative  or law enforcement officer first begins to  conduct an interception under the order or ten  days after the order is entered. . . ." 18 U.S.C.  sec. 2518(5). According to the statute, the 30-  day period for the extension began to run on  September 15, 1994--the day of the first  interception. We think it most sensible to look  to Fed. R. Crim. P. 45(a) for guidance on the way  the statutory time period should be computed.  See, e.g., United States v. Sklaroff, 323 F. Supp. 296, 317 (S.D. Fla. 1971). Under that approach,  the first day of the 30-day period is not  included but the last is, and the order in this  case expired on October 15. Although one district  court has chosen not to apply Fed. R. Crim. P.  45(a) to the calculation of the 30-day period,  see United States v. Gangi, 33 F. Supp. 2d 303, 309  (S.D. N.Y. 1999) (not applying Fed. R. Crim. P.  45(a) and including both first and last day in  calculation of 30-day period), the Third Circuit  interpreted the system in the same way we have  done. See United States v. Carson, 969 F.2d 1480,  1485 (3d Cir. 1992). We see no reason to create  a circuit conflict over this kind of mechanical  determination, especially when the general  methodology of the Rule is familiar (though we  note that we are not applying Rule 45 directly,  and thus that we are not necessarily  incorporating all of its details such as the way  to count weekends and holidays). The telephone  calls about which McCain is complaining were  intercepted within that time period, and so they  could be used in accordance with the statute.


97
Last, McCain argues that because the wiretap  was illegal, his arrest on October 15, 1994, was  also unsupported by probable cause (because the  arrest was based on information collected during  the wiretap). Because we have found no problem  with the wiretap, this argument falls with that  one.


98
b.  Sufficiency of Evidence, sec. 848


99
McCain's argument on this point, to the extent  that it differs from Moore's, asserts only that  the jury should not have believed the trial  testimony of certain witnesses (Robert Crawford,  Christopher Robinson, and McKinley Hayden,in  particular). He also implies that it is  significant that he never personally visited  Larry Hoover at the Vienna Correctional Center.  The latter fact is irrelevant, and the former  argument asks us to re-do the jury's job. That is  not our function. United States v. Johnson-Dix,  54 F.3d 1295, 1306 (7th Cir. 1995). There was  ample evidence to support McCain's guilt under  sec. 848.

3.Ellis

100
a.  Admission of Ellis's Statements


101
Ellis's motion to suppress concerned statements  he made while he was under arrest on December 7,  1994. A magistrate judge held a hearing on the  motion and recommended that the statements should  be admitted; the district court agreed after  reviewing the transcript of the hearing and the  report and recommendation. The dispute centers  around the question whether Ellis received proper  Miranda warnings when he was arrested on that  date at the time of his arrest and when he  arrived at the police station. Ellis concedes  that he received written warnings later, when he  was taken to the office of the United States  Attorney; there he signed a waiver and agreed to  become a cooperating witness (though he later  retracted that agreement).


102
This was a simple conflict in testimony that  the court resolved in favor of the police. The  officers testified that they administered oral  warnings, and Ellis denied that he did and  claimed that he asked to speak to an attorney and  was refused. Ellis also made a general allegation  of coercion. We agree with Ellis that some of the  reasons the magistrate judge offered for  believing the officers were not particularly  persuasive: the judge thought that the officers  would never have jeopardized such an important  investigation by being careless with Miranda, and  the judge also found it odd that Ellis waited a  year before executing his affidavit containing  the allegations of misconduct. The time lag is  easily explained, because Ellis was not arraigned  until November 21, 1995, and his affidavit  followed very shortly thereafter; the presumption  about police behavior we find troubling, but in  the end not enough to amount to reversible error.  The most important point was that the magistrate  chose to believe the testimony of the officers.  The district court had the full transcript of  that testimony before it, and it was able to  assess both accounts on its own. The magistrate  judge's remark about the attention the officers  were probably paying to the investigation is not  enough to require reversal on this factual issue.


103
b.  Sufficiency of Evidence: sec. sec. 848,  861


104
Ellis's arguments on these points track those  of Moore, and we reject them for the same  reasons.

4.Wilson

105
a. Sufficiency of Evidence: sec. sec. 848,  861, 18 U.S.C. sec. 1956


106
Wilson's arguments challenging the sufficiency  of the evidence to support his convictions under  the CCE statute, sec. 848, and under the minors  statute, sec. 861, also founder on the same  grounds as the same points did with Moore. Wilson  also claims that the evidence was insufficient to  support his conviction on Count 41 for money  laundering, in violation of 18 U.S.C. sec.  1956(a)(1)(B)(i). This subsection required the  government to prove that (1) the defendant knew  that the transaction involved the proceeds of  unlawful activities, and (2) that the transaction  was designed to conceal the unlawful nature of  the proceeds. See United States v. Jackson, 983 F.2d 757, 765 (7th Cir. 1993); see also United  States v. Griffin, 84 F.3d 912, 926-27 (7th Cir.  1996). The funds laundered need not be traceable  to a specific illegal transaction; it is enough  if the government shows that the transaction  involved some funds which were derived from some  illegal activity. See United States v. Jackson,  935 F.2d 832, 840 (7th Cir. 1991).


107
The government presented the following evidence  at trial: (1) a 1994 Chevrolet Astro Van was  purchased under the name of Wilson's brother-in-  law; the brother-in-law paid $2,500 cash down and  financed the rest with a loan for $31,000 from  the First National Bank, using a loan application  with fraudulent information on it; (2) Wilson's  brother-in-law lived in the same household with  the defendant; (3) Wilson often used the van; (4)  Wilson had over $12,000 in stereo equipment  installed in the van; and (5) payments on the car  loan and stereo equipment were all made with cash  or money orders.


108
The standard of review that applies to  sufficiency challenges to jury verdicts dooms  Wilson's argument. We would have to find that no  rational jury could have seen the evidence as  this one did, taking all the evidence in the  light most favorable to the government and  drawing all permissible inferences in its favor.  United States v. Shorter, 54 F.3d 1248, 1254 (7th  Cir. 1995); United States v. FJ Vollmer & Co.,  Inc., 1 F.3d 1511, 1519 (7th Cir. 1993). At the  time Wilson was promoted to Governor in 1994, he  commented that he just wanted to make a quick  $100,000. This was right around the time when he  bought the van. Witnesses testified that Wilson  personally bought and sold drugs, so the jury  knew that he had illegal cash sloshing around  that could have been used. In addition, the false  information on the loan application permitted the  jury to infer that Wilson had something to hide  about the source of the funds he was going to use  for his payments.


109
No one would call this evidence overwhelming,  but that is not the standard the government must  meet once the jury has come to its decision. The  circumstantial evidence here could legitimately  have been interpreted by the jury to show money  laundering, and we therefore reject Wilson's  challenge to his conviction on Count 41.

5.Pink

110
a.  Use of Perjured Testimony


111
We have already considered this point in  connection with Moore's challenge to the Stigler  testimony. Moore and Pink essentially briefed the  issue together, with most of the detail appearing  in Pink's brief. For the reasons stated in our  discussion of Moore's point, we find that Pink  cannot prevail on this issue either.


112
b.  Ineffective Assistance of Counsel


113
Pink's brief includes the argument that he  received constitutionally ineffective assistance  of trial counsel, because his lawyer did not  identify the inconsistency in the dates between  Stigler's rap sheet and his trial testimony. Pink  alleges that this oversight fell below an  objective standard of reasonableness and was  prejudicial to him, as required by Strickland v.  Washington, 466 U.S. 668 (1984). He develops this  point, however, in a cursory two-page discussion  in his brief, most of which is devoted to a  description of what happened. We find this  insufficient to raise the point for direct review  and thus we decline to reach the issue. We note  as well that it is almost always undesirable to  try to raise effectiveness of counsel on direct  appeal, because the record normally needs the  kind of supplementation that can only occur in a  proceeding under 28 U.S.C. sec. 2255. See  McCleese v. United States, 75 F.3d 1174, 1178  (7th Cir. 1996).

III

114
Last, we address the remaining sentencing  issues raised by the individual defendants. (We  say "remaining" because the question whether sec.  848 sets forth sentencing factors or elements of  two offenses logically might belong here too.)

A.  Moore

115
Moore reprises the perjured testimony argument  we have already discussed with respect to his  conviction in Part II.B.1.d., this time to  challenge his sentence. For the same reasons we  declined to find that Stigler's testimony  infected the jury's verdict, we find that it did  not infect the findings that formed the basis of  Moore's sentence.

B.  McCain

116
McCain raises two sentencing points specific to  his case. The first we can dispose of in a  sentence: he claims that U.S.S.G. sec. 2D1.1  violates his guarantee to equal protection  because of the 100: 1 ratio it uses for crack  cocaine. This claim is meritless under our  decisions in United States v. Westbrook, 125 F.3d 996, 1010 n.16 (7th Cir. 1997), and United States  v. Booker, 73 F.3d 706, 710 (7th Cir. 1996) (per  curiam), to name just a few. The second concerns  the evidence that supported the drug quantities  that were attributed to him individually. He  complains that the court should not have given  him an offense level of 38 for Guidelines  purposes, because (1) Crawford's testimony was  unreliable and contradicted some things he said  at Hoover's trial, and (2) Hoover and Shell  controlled "Pink's Alley," and thus the court  should not have attributed those sales to him.  The former was a credibility call, however, and  the latter overlooks the fact that "Pink's Alley"  was within McCain's territory. There was no  reversible error in McCain's sentencing.

C.  Ellis

117
We have already considered part of Ellis's (and  the others') arguments that the evidence was not  sufficient to support the mandatory life sentence  required by sec. 848(b). He also asserts that the  evidence showed neither that he was a principal  administrator, organizer or leader, nor that his  drug sales resulted in an offense level of 36-38.  There was ample evidence, however, to show that  he was a Governor, and we ruled in Jackson that  Governors count as principal actors even though  Hoover and the Board of Directors were above  them. See 207 F.3d at 919-20. The logic of  Jackson, even if not all of its details, applies  here as well to this part of sec. 848(b), and  Jackson directly governs his argument under  U.S.S.G. sec. 3B1.1.


118
As for the amount of drug sales, while we would  have preferred more detailed findings from the  district court explaining how it reached the  calculations it did (which gave Ellis a total  offense level of 43 on the substantive counts),  we are satisfied that the record as a whole  supports these findings. The relevant conduct  guideline, U.S.S.G. sec. 1B1.3(a)(1), requires  the court to take into account not only the  defendant's personal conduct, but all other  quantities of contraband that were reasonably  foreseeable to him that were within the scope of  the joint criminal activity. Id., Application  Note 2. The district court knew this, it knew  what was reasonably foreseeable to the Governors,  and it knew how large the operations were. This  finding too can stand.


119
Last, Ellis says that the court should have  given him a criminal history category of I  instead of a II. At offense level 43, the  criminal history category makes no difference  anyway, because all history levels carry the same  Guideline sentence of life in prison. In  addition, Ellis's argument is based on the fact  that one of his criminal history points was based  on an aggravated assault charge for which he  received six months' supervision. He claims that  the record does not show that he pleaded guilty  to the charge, and thus that his supervision was  based on something less than an admission or  adjudication of guilt. We think he is probably  splitting hairs, because Illinois permits  supervision either on a formal plea of guilty or  a "stipulation by the defendant of the facts  supporting the charge," as well as upon a finding  of guilt. 730 ILCS 5/5-6-1(c). The stipulation  option appears to be at least as conclusive as a  plea of nolo contendere, however, and those pleas  are enough to show conviction of an offense for  purposes of U.S.S.G. sec. 4A1.2(a). In any event,  because the point made no difference to his  sentence, any error the court may have committed  was harmless.

D.  Pink

120
Pink makes three arguments about his sentence,  in which he challenges (1) the enhancement he  received for use of a gun under U.S.S.G. sec.  2D1.1(b)(1); (2) the leadership enhancement he  received under U.S.S.G. sec. 3B1.1(b); and (3)  his criminal history calculation. Accepting his  first argument would require us to find that it  was not reasonably foreseeable to him that guns  were being used in the GD conspiracy. With all  respect, such a finding would be impossible to  make, even without taking into account the fact  that this is another issue we review only for  clear error. See United States v. Taylor, 111 F.3d 56, 59 (7th Cir. 1997). With respect to the  second argument, Pink asserts that the judge  should have made specific findings about which  participants were under his supervision. What the  court said instead, referring to "Pink's Alley,"  was "That alley was running full blast with  people all over it and they were working for him,  and, however we get there, there's ample evidence  to say five." The evidence supports the court's  observation. Furthermore, sec. 3B1.1 also permits  the three-level increase if the defendant  "exercised management responsibility over the  property, assets, or activities of a criminal  organization." Id., Application Note 2. Pink  managed "Pink's Alley" and thus qualified in this  way for the enhancement as well.


121
Last, Pink was assigned two criminal history  points for two separate 1984 state charges for  felony possession with intent to distribute  marijuana. Pink says that these convictions were  part of the same GD drug distribution conspiracy  at issue here. He notes that the GD conspiracy  allegedly began in the early 1970s, that the GDs  controlled the neighborhood where Pink committed  the earlier crimes, and that Pink was even then  in their "grasp." The government responds that  there is no evidence that Pink joined the GDs  before 1990 or so, that there is no evidence that  the earlier crimes took place in the same  geographical area as his crimes here, and that  the marijuana convictions were part of the same  plan as the GD conspiracy. The district court was  entitled to take the government's view of the  evidence here. Indeed, Pink does not squarely  admit that he was a GD at the earlier time,  undoubtedly for good reason.

IV

122
In the end, therefore, we find no merit in any  of the arguments any of the defendants have  raised. This was a complex proceeding for all  concerned: the prosecutors, defense counsel, the  district court, and now us. We commend the  lawyers who were appointed to represent these  defendants for their vigorous efforts to do so.  For the reasons stated, however, we Affirm the  convictions and sentences of all seven  appellants.



Note:


1
 Counts 10, 28, and 38 were dismissed on the  government's motion before trial. Convictions on  Count 1 were dismissed after the jury rendered  its verdict, as conspiracy is a lesser included  offense of the continuing criminal enterprise.